Citation Nr: 1732188	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 24, 2009, and in excess of 30 percent thereafter for impairment of the clavicle or scapula, left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2009, a decision by a Decision Review Officer increased the initial disability rating from noncompensable to 10 percent for the left shoulder condition.  

In January 2013 the Board remanded the case for further development.  Subsequently, a February 2013 rating decision increased the rating of the service connected left shoulder disability to 30 percent from January 16, 2013.  This decision constitutes a partial grant of the benefits sought on appeal; thus, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In August 2015, the Board denied the Veteran's claim, but changed the effective date for the 30 percent rating from January 16, 2013 to August 24, 2009.  The Veteran appealed to the Court of Appeals for Veteran's Claims (Court).  A May 2016 Joint Motion for Remand (JMR) concluded that the Board failed to provide a sufficient analysis of the Veteran's reported functional loss and flare-ups of the left shoulder.  Additionally, the JMR determined that the Board erred when it determined that the issue of total disability rating based on individual unemployability (TDIU) was not in appellate status before the Board, and that it must be addressed.  

The Board again remanded these issues in August 2016 for further evidentiary development pursuant to the JMR.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additional pertinent evidence was associated with the electronic record after the issuance of the March 2017 supplemental statement of the case (SSOC).  In July 2017, the Veteran, through his representative, waived RO consideration of that evidence.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  For the period prior to August 24, 2009, the Veteran's left shoulder disability was manifested by complaints of pain with no objective limitation of motion; there was no objective evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

2.  From August 24, 2009, the Veteran's service-connected left shoulder disability has resulted in disability approximating range of motion of the major arm to midway between the side and shoulder level.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula has been shown.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2009, the criteria for the assignment of a rating higher than 10 percent for the service-connected left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2016).


2.  From August 24, 2009, the criteria for the assignment of a rating higher than 30 percent for the service-connected left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained. 

VA examinations were conducted in August 2009, January 2013, and February 2017; these examinations are adequate for rating purposes, as the examination reports reflect that the examiners performed thorough clinical evaluations and rendered findings applicable to the relevant rating criteria.  Moreover, the Veteran has not reported, and the evidence does not suggest, that his left shoulder disability has increased in severity since he was last afforded a VA examination.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits


II. Legal Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 
32 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 
28 Vet.App. 158 (2016).  

The Veteran's left shoulder disability was initially assigned a 10 percent rating for left shoulder strain under Diagnostic Code 5203 from July 1, 2008.  The current rating is 30 percent for impairment of clavicle or scapula, assigned from August 24, 2009 under Diagnostic Code 5201 based on limitation of arm motion.  The Veteran has also been assigned a separate 40 percent disability rating for left upper extremity radiculopathy associated with degenerative disc disease.  The rating for this disability is not currently an issue before the Board, but evidence of radiating pain in the left should is relevant and will be considered.

The August 2009 VA examination report reflects that the Veteran is left-hand dominant.

Under Diagnostic Code 5201 a 20 percent rating (the minimum rating available for the dominant arm pursuant to this Diagnostic Code) is assigned when the range of arm motion is limited to either shoulder level or to the midway point between the side and shoulder level.  A 30 percent rating for the dominant arm contemplates shoulder motion limited midway between the side and shoulder level.  A 40 percent rating requires that shoulder motion for the dominant arm be limited to 25 degrees from the side.

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id. 

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the ranges of motion for various joints, the full range of shoulder abduction and flexion is zero to 180 degrees, with the shoulder level defined as 90 degrees.  38 C.F.R. § 4.71, Plate I.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

III. Left Shoulder Disability Rating Analysis 

The Veteran served as a U.S. Marine Corps infantryman, paratrooper, and financial management officer, retiring at the rank of Captain.  He served on multiple tours of duty in Southwest Asia and was awarded the Bronze Star Medal and Combat Action Ribbon.  He contends that his left shoulder disability is more severe than is contemplated by the initial and staged ratings.  

The RO received the Veteran's claim for service connection for left shoulder pain in June 2008.  

On VA examination in June 2008, the Veteran reported left shoulder pain associated with cervical spine disc desiccation.  Examination showed weakness and tenderness of the left shoulder. The Veteran reported that he had been experiencing left shoulder pain since 1994 and was tingling and sharp pain extending from the left pectoral muscle to the hand.  The Veteran reported the onset of pain with physical activity and that he had difficulty lifting heavy objects. He reported that he could function without medication and did not report flare-up episodes.  He reported that he was able to drive a car, cook, perform daily hygiene and household chores and push a lawn mower.  There was no sign of edema, effusion, redness, heat, guarding of movement, or subluxation.  On examination, left shoulder flexion was to 180 degrees; abduction was to 180 degrees; external rotation was to 90 degrees; and internal rotation was to 90 degrees.  There was no additional limitation of motion with repetitive motion or due to pain, and no functional loss was present.  X-ray of the left shoulder was within normal limits with normal bone density, no fracture or dislocation, and intact acromioclavicular joint.  The diagnosis was chronic left shoulder strain.

A March 2009 left shoulder MRI showed a paralabral cyst in the axillary recess with evidence of remote anterior/inferior glenoid labral tear.  An April 2009 nerve conduction study was normal.

At a VA examination conducted on August 24, 2009, the Veteran reported constant left shoulder pain radiating into the chest and arm that was aggravated by activity including attempts at weight lifting.  Although he had teen age children who did yard work, the Veteran reported that he could mow the lawn with a riding mower.  There were no limitations on self-care.  On examination, left shoulder flexion was to 110 degrees, with pain beginning at 50 degrees on three trials.  Abduction was to 70 degrees, with pain beginning at 40 degrees.  Internal rotation was to 90 degrees with pain throughout.  Overall strength was normal with better than average muscular build.  The examiner noted that the Veteran reported that his flare-ups worsen his pain from a 4-5/10 to 7-8/10.  The pain was sharp and shooting in nature with varying durations that last up to 7 to 10 days.  The Veteran refused to undertake external rotation, reporting that it would hurt too much.  There were no additional changes in ranges of motion with repetition and no additional losses due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was left shoulder impingement syndrome.  

August 2012 VA treatment records report that the Veteran was not impaired when it came to activities of daily living such as grooming, feeding, household chores, cooking, shopping, and driving.  It was also reported that the Veteran was exercising 2-3 days a week by going on 15 minute walks.

On VA examination in January 2013, the Veteran reported that his left shoulder pain had increased over the past few years.  He reported that he limits his lifting to 10 pounds to decrease his shoulder symptoms.  The Veteran reported daily flare-ups of shoulder weakness, loss of strength, and limited motion.  On examination, left shoulder flexion was to 45 degrees, with pain beginning at 45 degrees.  Abduction was to 45 degrees, with pain beginning at 45 degrees.  The examiner noted that the Veteran reported daily flare-ups of shoulder weakness, loss of strength, and limited range of motion and noted that overexertion of the shoulder/arm causes the flare-ups.  There was no additional limitation of motion with repetitive motion, and no functional loss was present.  Guarding and localized tenderness of the left shoulder were noted.  There was no evidence of ankylosis of the left shoulder joint.  Muscle strength of the left shoulder with abduction and forward flexion was 4/5.  Hawkins impingement test and empty-can test were positive.  Left shoulder X-rays showed normal alignment of the left glenohumeral and left acromioclavicular joints without evidence of fracture or dislocation.  The examiner also noted that the Veteran refused to demonstrate ROM farther than where noted; however, he denied needing help with dressing himself or performing other activities of daily life which required larger degrees of motion than demonstrated.

August 2014 VA treatment records report that the Veteran denied difficulty getting dressed, eating, and driving a vehicle.  December 2015 VA treatment records show that the Veteran reported that he enjoys cooking as his primary recreational activity, and described his left sided pain as dull and achy. 

In August 2015, the Board denied the Veteran's claim, but changed the effective date for the 30 percent rating from January 16, 2013 to August 24, 2009.  The Veteran appealed to the Court of Appeals for Veteran's Claims (Court).  A May 2016 Joint Motion for Remand (JMR) concluded that the Board failed to provide a sufficient analysis of the Veteran's reported functional loss and flare-ups of the left shoulder.  Additionally, the JMR determined that the Board erred when it determined that the issue of total disability rating based on individual unemployability (TDIU) was not in appellate status before the Board, and that it must be addressed.  

The Board's August 2016 remand instructions requested an additional examination and opinion.  It was requested that the examiner test the ROM in active motion, passive motion weight bearing, and non-weight bearing for both the joint in question and the opposite joint.  The Board also requested an assessment of the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The Veteran attended the Board requested VA examination in February 2017.  On examination, left shoulder flexion was to 80 degrees, and abduction was to 80 degrees.  External rotation was limited to 50 degrees and internal rotation was limited to 40 degrees.  Pain was noted during all forms of ROM testing.  The Veteran described his pain as 8-10/10 constant, with sharp stabbing pains during certain movements.  The examiner determined that the functional loss present would limit the ability to do effective work.  There was evidence of pain with weight bearing.  Guarding and localized tenderness of the left shoulder were noted.  There was no evidence of ankylosis of the left shoulder joint.  Muscle strength of the left shoulder with abduction and forward flexion was 5/5.  Hawkins impingement test and empty-can test were positive.  

The examiner noted that the Veteran was not experiencing a flare-up during the examination, and that the data or information needed to form an opinion on the Veteran's limitation due to repeated use or during flare-ups was therefore missing, and limited to only the Veteran's subjective lay statements.  However, the examiner went on to explain that scheduling further examinations would not ensure that this information could be captured, and therefore the requested analysis was not feasible.  

The examiner concluded that the Veteran's left shoulder disability would have a functional impact on the Veteran's employment status, determining that he would be incapable of doing any overhead work with his left arm.  However, he is able to perform limited carrying and lifting with his left arm, to include occasionally lifting up to about 10-20 pounds to his waist, but rarely to his shoulder, and he would require frequent breaks.

In February 2017 the Veteran's spouse submitted a claim as a caregiver providing regular aid and attendance to the Veteran.  On the submitted claim form, the Veteran's spouse reported that the Veteran did not have any upper extremity restrictions in the context of daily activities of living.  Additional VA outpatient treatment records and a June 2017 VA examination addressed limitations of the left knee and housebound status with no specific observations of left shoulder symptoms or function.  

The Board finds that an initial rating in excess of 10 percent prior to August 24, 2009, and in excess of 30 percent thereafter for impairment of the clavicle or scapula, left shoulder is not warranted.  

Prior to the August 24, 2009 VA examination, the competent lay and medical evidence does not warrant a rating in excess of 10 percent for the service connected left shoulder disability.  The June 2008 VA examination results showed full ranges of motion of the left shoulder joint, and no functional loss.  There were no reported flare-ups.  The ranges of motion recorded during this rating period far exceed a limitation to shoulder level, which is defined as 90 degrees; thus, a higher rating is not warranted under Diagnostic Code 5201.  Further, a higher rating is not warranted under Diagnostic Code 5203 as neither dislocation nor nonunion of the clavicle or scapula is shown.  

The August 24, 2009 VA examination considered painful limitation, and limitation of arm motion midway between the side and shoulder level was demonstrated.  Specifically, that examination showed abduction was to 70 degrees, with pain beginning at 40 degrees.  The Veteran reported increased pain on exertion and attempts at weight lifting but avoided those activities.  This examiner found no additional loss of function on repetition or flare-ups.  Similar findings were noted by the examiner in January 2013.  In February 2017, the examiner noted that functional loss due to pain would limit overhead work but that the Veteran cold lift and carry ten to twenty pounds at the waist level.  This examiner considered but was unable to predict additional loss of function during flare-ups as he had only the Veteran's lay statements to consider.  

The competent lay and medical evidence does not support a rating in excess of 30 percent at any time since August 24, 2009.  The evidence does not demonstrate limitation of left arm motion close to 25 degrees from the side at any time.  The January 2013 VA examination noted flexion and abduction were both to 45 degrees, with pain beginning at 45 degrees.  The February 2017 VA examination noted flexion and abduction were both to 80 degrees.  Such limitation is contemplated by the current 30 percent rating under Diagnostic Code 5201.

Diagnostic Code 5200 provides for higher ratings based on ankylosis of the scapulohumeral articulation; as no such ankylosis is demonstrated, that Diagnostic Code is not for application.

Diagnostic Code 5202 provides for evaluation of a shoulder and arm disability for other impairment of the humerus, including the following ratings for a major upper extremity shoulder condition: 50 percent rating for fibrous union of the humerus; 60 percent rating for nonunion of the humerus (false flail joint); and 80 percent rating for loss of head of the humerus (flail shoulder).  There is no evidence of any of these conditions and application of Diagnostic Code 5202 is not warranted.

As to whether the record provides a basis for awarding an increased rating based on functional loss, the examinations of record have not described functional loss beyond that contemplated by the 30 percent assigned based on limitation of motion due to pain as discussed above.  The Veteran is able to perform daily activities and drive an automobile as long as the activities do not require exertion and lifting weight above the shoulder level.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 593.  Additionally, the Veteran has been assigned a separate 40 percent rating for the reported left arm neurological deficits including radiating pain and numbness.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  

Thus, the medical evidence of record does not provide a basis for awarding a rating higher than 30 percent for the rating period commencing on August 24, 2009, nor is there any lay evidence of record that would warrant the assignment of an increased rating.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Total Disability Rating based on Unemployability (TDIU)

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.

The Veteran has not claimed that his left shoulder disability alone prevents him from working.

According to an April 2014 employer response form, the Veteran was employed full time performing sedentary work from January 2012 to April 2014.  In April 2014 the Veteran resigned.  The Veteran has his Master of Business Administration (MBA).  December 2015 VA treatment records report that the Veteran was considering establishing a home inspection business and utilizing his education.  

During an April 2014 VA mental health examination, the Veteran reported no difficulty in independent feeding, dressing, toileting, or driving a vehicle.  

Additionally, as noted above, in February 2017, the Veteran's spouse reported that the Veteran did not have any upper extremity restrictions in the context of daily activities.  

The February 2017 VA examiner concluded that the Veteran's left shoulder disability would impact his ability to perform any overhead work and frequent breaks were needed, but that the Veteran was able to lift and carry about 10-20 pounds at waist height.  

There is no credible and probative evidence suggesting that the Veteran's limited range of motion in his left shoulder prevents him from substantially gainful employment consistent with his work experience and education.  

In an August 2014 rating decision, the RO denied the issue of TDIU in light of the 100 percent schedular rating that was granted for Veteran's service-connected posttraumatic stress disorder.  Since April 17, 2014, the Veteran has been in receipt of a 100 percent combined evaluation.  The receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C. § 1114(s).  See id.  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

Here, the facts of this case are sufficiently unique such that the total schedular rating that was assigned as of April 2014 does, in fact, moot the TDIU claim on and after that date.  In this case, along with the assignment of the 100 percent schedular rating for PTSD, the Veteran was also awarded special monthly compensation under 38 U.S.C. § 1114(s), effective April 17, 2014.  The Veteran's VA benefits are already maximized for the time period on and after April 17, 2014, during which he had a total schedular rating, so consideration of TDIU would result in no additional discernable benefit.  Therefore, to the extent the pending TDIU claim encompasses the time periods after April 2014 during which the Veteran was already awarded a 100 percent schedular rating plus special monthly compensation, that part of the claim is moot.

Accordingly, the Board concludes that the issue of entitlement to TDIU arising   solely from the left shoulder disability is not warranted.





ORDER

An initial increased disability rating for left shoulder disability in excess of 10 percent prior to August 24, 2009 is denied.  

An initial increased disability rating for left shoulder disability in excess of 30 percent after August 24, 2009 is denied.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


